DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This action is responsive to the Amendment filed on 06/06/2022.  
Claims 1-17 and 19-21 are pending in the case.  
Claim 18 has been cancelled.  
Claim 21 has been added.  
Claims 1, 10 and 20 are independent claims.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 1-4, 6, 9-13, 15, 17, 19 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Song et al. (US 2007/0220440 A1, published 09/20/2007, hereinafter “Song”) in view of Schechter et al. (US 2006/0242602 A1, published 10/26/2006, hereinafter “Schechter”) and further in view of Olenick et al. (US 2015/0095854 A1, published 04/02/2015, hereinafter “Olenick”) and further in view of Van Wyk et al. (US 2008/0134095 A1, published 06/05/2008, hereinafter “Van Wyk”).

Independent Claims 1, 10 and 20:
	Song discloses a device comprising a processor and memory [non-transitory computer-readable storage medium] (It is clear that the terminal/device/apparatus comprises a processor to execute the computer program, Song: abstract, ¶ [0006], claim 11.):
wherein the memory is adapted to storing an instruction executable by the processor (It is clear that the terminal/device/apparatus comprises a processor to execute the computer program, Song: abstract, ¶ [0006], claim 11.),
wherein the processor is adapted to perform a method comprising:
receiving a start operation triggering start of an APP (Song: Fig. 5, ¶ [0045].)
receiving an operation triggering display, in a form of a thumbnail window, of the APP running at the terminal (The user can provide an input that causes a foreground application to be executed in the background, Song: Figs. 6-7, ¶ [0049]-[0050].  A thumbnail representing the background application is generated in the thumbnail area, Song: ¶ [0034].); and 
in response to the receiving the operation, displaying the dynamic thumbnail window corresponding to the APP (Song: Figs. 6-7, ¶ [0034], [0049]-[0050].).
Song does not appear to expressly teach a device, medium and method wherein: 
the APP is displayed in a form same as when the APP was last displayed in foreground;
the thumbnail window is a dynamic thumbnail window wherein the app runs in the thumbnail window and the dynamic thumbnail window supports no event of operating the APP.
However, Schechter teaches a device, medium and method wherein the thumbnail window is a dynamic thumbnail window wherein the app runs in the thumbnail window (The thumbnail can be a dynamic thumbnail that displays the running application within the thumbnail window, Schechter: Figs. 3B, ¶ [0063].).
Accordingly, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the device, medium and method of Song wherein the thumbnail window is a dynamic thumbnail window wherein the app runs in the thumbnail window and the dynamic thumbnail window supports no event of operating the APP, as taught by Schecter.
One would have been motivated to make such a combination in order to improve the user’s experience by providing a more effective thumbnail presentation of a running application (Figs. 6, ¶ [0063].).
Song in view of Schechter does not appear to expressly teach a device, medium and method wherein: 
the APP is displayed in a form same as when the APP was last displayed in foreground, comprising a dynamic thumbnail window or a small window with a display interface of a preset size; and
the dynamic thumbnail window supports no event of operating the APP.
However, Olenick teaches a device, medium and method wherein the APP is displayed in a form same as when the APP was last displayed in foreground (The state of the APP is automatically saved as the user interacts with the APP so as to enable to APP to be restored to the saved state when the APP is restarted, Olenick: ¶ [0026].  It is suggested that the APP is displayed in the foreground when the state is saved since the user would be interacting with the APP.).
Accordingly, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the device, medium and method of Song in view of Schechter wherein the APP is displayed in a form same as when the APP was last displayed in foreground, as taught by Olenick.
One would have been motivated to make such a combination in order to improve the user’s experience by enabling a more consistent experience with the APP (Olenick: ¶ [0026]).
Song in view of Schecter and further in view of Olenick does not appear to expressly teach a device, medium and method wherein the dynamic thumbnail window supports no event of operating the APP.
However, Van Wyk teaches a method wherein the dynamic thumbnail window is read-only (Van Wyk: ¶ [0021]).
Accordingly, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the device, medium and method of Song in view of Schecter and further in view of Olenick wherein the dynamic thumbnail window is read-only, as taught by Van Wyk.
One would have been motivated to make such a combination in order to more effectively control how the user interacts with the underlying content represented by the dynamic thumbnail, in order to ensure that the user can view the content without changing the content (Van Wyk: ¶ [0021]).
In implementing the read-only feature of Van Wyk in to the invention of Song in view of Schecter and further in view of Olenick, the read-only dynamic thumbnail (as taught by Van Wyk) would comprise content presented by an application since the dynamic thumbnail in the invention of Song in view of Schecter and further in view of Olenick corresponds to content associated with an application.  Accordingly, in combination Song in view of Schecter, further in view of Olenick and further in view of Van Wyk teaches a device, medium and method wherein the dynamic thumbnail window supports no event of operating the APP.

Claims 2 and 11:
The rejection of claims 1 and 10 are incorporated.  Song in view of Schechter, further in view of Olenick and further in view of Van Wyk further teaches a device and method further comprising: 
in response to acquiring a second operation triggering switch from the dynamic thumbnail window to a small window with a display interface of a preset size, switching from display of the dynamic thumbnail window to display of the small window (While the background application is presented as a thumbnail, the user can provide an input to cause the application to be presented in the foreground, Song: Figs. 8-9, ¶ [0053]-[0054].  Examiner considers the display of the foreground application in Fig. 9 to be a “small window” since the foreground application window is smaller than the full screen version presented in Fig. 10, Song: ¶ [0056].  The thumbnail presentation can be a dynamic thumbnail window, Schechter: Fig. 3B, ¶ [0063].).

Claims 3 and 12:
The rejection of claims 2 and 11 are incorporated.  Song in view of Schechter, further in view of Olenick and further in view of Van Wyk further teaches a device and method further comprising: 
acquiring and executing an instruction to operate the APP in a form of the small window (The user can interact with the foreground application via the function selection menu, Song: Fig. 9, ¶ [0046]-[0048]).

Claims 4 and 13:
The rejection of claims 2 and 11 are incorporated.  Song in view of Schechter, further in view of Olenick and further in view of Van Wyk further teaches a device and method further comprising: 
in response to acquiring a third operation triggering switch from the small window to the dynamic thumbnail window, switching from display of the small window to display of the dynamic thumbnail window (The user can provide input to move the foreground application (small window) to the background at which point the thumbnail of the background application is presented, Song: Figs. 6-7, ¶ [0034], [0049]-[0050].  The thumbnail presentation can be a dynamic thumbnail window, Schechter: Fig. 3B, ¶ [0063].).

Claims 6 and 15:
	The rejection of claims 1 and 10 are incorporated.  Song in view of Schechter, further in view of Olenick and further in view of Van Wyk further teaches a device and method wherein the operation comprises: 
a selecting operation of selecting, in a control center, a shortcut switch for display of the dynamic thumbnail window or a preset gesture (The user can switch the foreground application to a background application by selecting a shortcut in the application selection menu (control center), the background application is then presented as a thumbnail, Song: Figs. 6-7, ¶ [0032], [0049]-[0050].  The thumbnail presentation can be a dynamic thumbnail window, Schechter: Fig. 3B, ¶ [0063].).

Claims 9 and 17:
	The rejection of claims 1 and 10 are incorporated.  Song in view of Schechter, further in view of Olenick and further in view of Van Wyk further teaches a device and method further comprising:
displaying, in full screen, a second App other than the App (A first app can be displayed as a thumbnail while a second app can be displayed in full-screen, Song: Fig. 10, ¶ [0054]-[0056].).

Claim 19:
	The rejection of claim 1 is incorporated.  Song in view of Schechter, further in view of Olenick and further in view of Van Wyk further teaches a mobile terminal (Schechter: ¶ [0033], Olenick: ¶ [0041]) implementing the method of claim 1 (Song: ¶ [0005].), comprising a touch screen (The mobile terminal can be a hand-held device or a mobile telephone, Schechter: ¶ [0033]; Olenick: ¶ [0041].  Although the hand-held device and mobile telephone are not explicitly taught as having touch screens, Examiner takes Official Notice that touchscreens are well-known, routine and conventional to one of ordinary skill in the art for hand-held devices and mobile telephones.  One would have been motivated to use a touch screen on these mobile terminals in order to provide a more convenient and effective input interface.), wherein the mobile terminal is configured for a user to view information on running the APP displayed in the form of the dynamic thumbnail window, and to switch to running the APP in the foreground (Background applications are displayed as a thumbnail, Song: ¶ [0034].  The user can provide an operation to cause the background application represented as a thumbnail to be displayed in the foreground, Song: Figs. 8-9, ¶ [0052]-[0054].  The thumbnail presentation can be a dynamic thumbnail window, Schechter: Fig. 3B, ¶ [0063].).

Claim(s) 5, 8 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Song in view of Schechter, further in view of Olenick, further in view of Van Wyk and further in view of Berry (US 2013/0166587 A1, published 06/27/2013, hereinafter “Berry”).

Claims 5 and 14:
	The rejection of claims 1 and 10 are incorporated.  Song in view of Schechter, further in view of Olenick and further in view of Van Wyk further teaches that the background application can be displayed as a thumbnail and the foreground application can be displayed in full-screen (Song: Figs. 7-10, ¶ [0050], [0055]-[0056]).  Song doesn’t provide teaching on how the full-screen view is triggered.  
However, Berry teaches a device and method comprising:
in response to acquiring a fourth operation triggering switch from the thumbnail to full-screen display, switching from display of the thumbnail to full-screen display (Berry: ¶ [0045].).
Accordingly, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the device and method of .  Song in view of Schechter, further in view of Olenick and further in view of Van Wyk to comprise:
 in response to acquiring a fourth operation triggering switch from the thumbnail to full-screen display, switching from display of the thumbnail to full-screen display, as taught by Berry.
One would have been motivated to make such a combination in order to provide a convenient and effective means for triggering the full-screen display of the thumbnail content (Berry: ¶ [0045].).
In implementing the full-screen triggering feature of Berry into the invention of Song in view of Schechter, further in view of Olenick and further in view of Van Wyk, the thumbnail (as taught by Berry) would correspond to a dynamic thumbnail window since the thumbnail displaying the content in the invention of Song in view of Schechter, further in view of Olenick and further in view of Van Wyk corresponds to a dynamic thumbnail window.  Accordingly, in combination, Song in view of Schechter, further in view of Olenick, further in view of Van Wyk and further in view of Berry teaches a device and method comprising:
in response to acquiring a fourth operation triggering switch from the dynamic thumbnail window to full-screen display, switching from display of the dynamic thumbnail window to full-screen display.

Claim 8:
	The rejection of claim 5 is incorporated.  Song in view of Schechter, further in view of Olenick, further in view of Van Wyk and further in view of Berry further teaches a method wherein the fourth operation comprises a double click (Berry: ¶ [0045].).

Claim(s) 7 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Song in view of Shechter, further in view of Olenick, further in view of Van Wyk and further in view of Miyaji (US 2013/0076659 A1, published 03/28/2013, hereinafter “Miyaji”).

Claim 7:
	The rejection of claim 4 is incorporated.  Song teaches that a thumbnail of a background application is presented when a foreground application (small window) is moved to the background and another application is moved to the foreground (Song: Figs. 6-7, ¶ [0032], [0049]-[0050].).  Song doesn’t teach a method wherein the user can move the foreground application to the background by providing an up-slide operation on the foreground application (APP displayed in form of the small window).
	However, Miyaji teaches a method wherein the user can move the foreground application to the background by providing an up-slide operation on the foreground application (Miyaji: Fig. 9, ¶ [0092], [0095].).
	Accordingly, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the method of Song in view of Schechter, further in view of Olenick and further in view of Van Wyk wherein the user can move the foreground application to the background by providing an up-slide operation on the foreground application, as taught by Miyaji.
	One would have been motivated to make such a combination in order to improve the user’s experience by providing a more effective means for switching between applications (Miyaji: Fig. 9, ¶ [0092], [0095].).
	In implementing the sliding operation of Miyaji into the invention of Song in view of Schechter, further in view of Olenick and further in view of Van Wyk, the foreground application (as taught by Miyaji) would correspond to a small window since the foreground application in the invention of Song in view of Schechter, further in view of Olenick and further in view of Van Wyk is less than full-screen.  Accordingly, in combination, Song in view of Schechter, further in view of Olenick, further in view of Van Wyk and further in view of Miyaji teaches a method wherein the third operation comprises an up-slide operation on the APP displayed in form of the small window.

Claim 16:
	The rejection of claim 13 is incorporated.  Song in view of Schechter, further in view of Olenick and further in view of Van Wyk does not appear to expressly teach a device wherein the user can move the foreground application to the background by providing an up-slide operation on the foreground application (APP displayed in form of the small window).
	However, Miyaji teaches a method wherein the user can move the foreground application to the background by providing an up-slide operation on the foreground application (Miyaji: Fig. 9, ¶ [0092], [0095].).
	Accordingly, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the device of Song in view of Schechter, further in view of Olenick and further in view of Van Wyk wherein the user can move the foreground application to the background by providing an up-slide operation on the foreground application, as taught by Miyaji.
	One would have been motivated to make such a combination in order to improve the user’s experience by providing a more effective means for switching between applications (Miyaji: Fig. 9, ¶ [0092], [0095].).
	In implementing the sliding operation of Miyaji into the invention of Song in view of Schechter, further in view of Olenick and further in view of Van Wyk, the foreground application (as taught by Miyaji) would correspond to a small window since the foreground application in the invention of Song in view of Schechter, further in view of Olenick and further in view of Van Wyk is less than full-screen.  Accordingly, in combination, Song in view of Schechter, further in view of Olenick, further in view of Van Wyk and further in view of Miyaji teaches a device wherein the third operation comprises an up-slide operation on the APP displayed in form of the small window.

Claim(s) 5, 8 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Song in view of Schechter, further in view of Olenick, further in view of Van Wyk and further in view of Chouda et al. (US 2019/0182452 A1, published 06/13/2019, hereinafter “Chouda”).

Claim 21:
	The rejection of claim 1 is incorporated.  Song in view of Schechter, further in view of Olenick and further in view of Van Wyk does not appear to expressly teach a method further comprising lowering an image-frame refreshing rate for displaying the APP. 
 	However, Chouda teaches a method comprising lowering an image-frame refreshing rate for displaying the APP (Chouda: Fig. 1, ¶ [0002], [0027], [0071]-[0074]). 
	Accordingly, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the method of Song in view of Schechter, further in view of Olenick and further in view of Van Wyk, as taught by Chouda.
	One would have been motivated to make such a combination in order to optimize power consumption (Chouda: ¶ [0055].).

Response to Arguments
Applicant’s amendment to claims 2 and 11 and cancellation of claim 18 have been fully considered and are persuasive.  The 35 U.S.C. § 112 rejections of claims 2-4, 7, 11-13, 16 and 18 are respectfully withdrawn.

Applicant’s prior art arguments have been fully considered but are moot in view of the new grounds of rejection presented above.

Conclusion
Examiner has cited particular columns and line and/or paragraph numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.
The examiner requests, in response to this Office action, support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line number(s) in the specification and/or drawing figure(s). This will assist the examiner in prosecuting the application.
When responding to this office action, Applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present, in view of the state of the art disclosed by the references cited or the objections made. He or she must also show how the amendments avoid such references or objections See 37 CFR 1.111(c).

The prior art made of record and not relied upon is considered pertinent to Applicants’ disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL RODRIGUEZ whose telephone number is (571)272-3633. The examiner can normally be reached Monday-Friday 5:30 am - 2:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William L Bashore can be reached on 5712724088. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL RODRIGUEZ/Primary Examiner, Art Unit 2175